Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-11, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120003436 A1 (Saie) in view of US 20060158547 A1 (U.S. Patent Document 1 of the Information Disclosure Statement filed 3 August 2020, hereby referred to as Komatsu).
Regarding Claims 1, 9, and 17, Saie discloses a photosensitive composition and a solid-state imaging device using the composition. The photosensitive composition in Saie comprises a hollow or porous particle (Saie, paragraph 0012), a photopolymerization initiator (Saie, paragraph 0013), and a curable compound (Saie, paragraph 0014). The composition may further include a binder resin (Saie, paragraph 0137). The composition can be used for color filters (Saie, paragraph 0356) and a solid-state imaging device (Saie, paragraph 0337). However, Saie does not disclose the layout of a color filter using the composition or the presence of partition walls on such a color filter. Komatsu teaches a solid-state imaging device. The solid-state imaging device incorporates an on-chip color filter (Komatsu, paragraph 0001). The solid-state imaging device comprises a semiconductor substrate, a plurality of light receiving elements arranged in a matrix configuration on the substrate, a plurality of color filter segments provided above the light receiving elements, the color filter segments being mutually separated by interstices, and a light collector provided above the color filter segments (Komatsu, paragraph 0018). The interstices are filled with a material which has a refractive index lower than that of the color filter segments (Komatsu, paragraph 0018). As shown in Fig. 3 of Komatsu, the interstices are low refractive partitions (Komatsu, paragraph 0071). The color filter segments are first formed, resulting in the formation of the interstices (Komatsu, paragraph 0111). The partitions are then formed in the interstices (Komatsu, paragraph 0111). Komatsu also teaches a method for forming the solid-state imaging device wherein a film is formed over the light receiving elements, a photosensitive resin layer is formed on top of the film and selectively exposed to form a pattern, the film is etched to form grooves, the grooves are filled with the low refractive index partition material, and the light collector is formed above the color filter segments (Komatsu, paragraph 0032). Saie and Komatsu are analogous art because both references pertain to color filters and solid-state imaging devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the composition disclosed by Saie for the partition walls in the color filter taught by Komatsu because the color filter design taught by Komatsu prevents color mixing by diagonal light (Komatsu, paragraph 0015) and the composition disclosed by Saie has a low refractive index (Saie, paragraph 0010), making it suitable for use as the low refractive index partition.
Regarding Claims 2, 10, and 18, Saie discloses a photosensitive composition comprising a resin (Saie, paragraph 0137) and hollow particles (Saie, paragraph 0026). The hollow particles have an outer shell surrounding a cavity (Saie, paragraph 0026).
Regarding Claims 3, 11, and 19, Saie discloses that the binder resin can contain an epoxy group (Saie, paragraph 0195). The epoxy group may be introduced by polymerizing an epoxy group-containing monomer, such as glycidyl methacrylate (Saie, paragraph 0195). The polymerization of glycidyl methacrylate would yield a structural unit represented by formula (a1). Saie also discloses that the binder resin may contain a poly(2-hydroxyethyl methacrylate) resin (Saie, paragraph 0165), which has a structural unit represented by formula (a2). See also paragraph 0145 of Saie. Saie further discloses that two or more structural units may exist in the binder resin (Saie, paragraph 0145), thus allowing for both structural units (a1) and (a2) to exist concurrently.
Regarding Claims 6 and 14, Saie discloses that the particles in the resin composition have an average particle diameter of 1 to 200 nm, more preferably 10 to 100 nm (Saie, paragraph 0031).
Regarding Claims 7-8 and 15-16, Saie discloses that the content of the resin is between 5 and 50 wt%, more preferably 15 to 30 wt% based on the entire solid content of the photosensitive composition (Saie, paragraph 0231) and the content of hollow particles is between 5 and 95 wt%, more preferably 20 to 90 wt% based on the entire solid content of the composition (Saie, paragraph 0047). 
Claim(s) 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120003436 A1 (Saie) in view of US 20060158547 A1 (U.S. Patent Document 1 of the Information Disclosure Statement filed 3 August 2020, hereby referred to as Komatsu) as applied to claims 3 and 11 above, and further in view of US 20170255099 A1 (Uno).
Regarding Claims 4-5 and 12-13, Saie (when combined with the teachings of Komatsu), discloses the invention according to instant claims 3 and 11, as explained above. However, while Saie does disclose that the resin can comprise structural units corresponding to formulae (a1) and (a2), Saie does not disclose the respective molar ratios of these structural units. Komatsu is also silent in this regard. Uno teaches a photosensitive resin composition, which can be used for color filters (Uno, paragraph 0134). The photosensitive resin composition taught by Uno comprises an alkali-soluble resin (A) (Uno, paragraph 0017). The alkali-soluble resin (A) comprises structural units (A1) and (A3) (Uno, paragraph 0061). Structural unit (A1) is represented by the following general formula (a-1):

    PNG
    media_image1.png
    216
    391
    media_image1.png
    Greyscale

wherein R represents a hydrogen atom or a methyl group and Ra01 represents a hydrogen atom or an organic group having a hydroxyl group (Uno, paragraph 0019-0020). Structural unit (A1) corresponds to formula (a2) of the instant application. Structural unit (A3) is an alicyclic epoxy group-containing unit (Uno, paragraph 0036). Examples of suitable structural units for (A3) can be found on pages 3 and 4 of the Uno publication. Structural unit (A3) corresponds to formula (a1) of the instant application. The content of (A1) is preferably 10 to 70 mol% with respect to the total units representing (A) (Uno, paragraph 0034) and the content of (A3) is preferably 5 to 40 mol% with respect to the total units representing (A) (Uno, paragraph 0040). Saie, Komatsu, and Uno are analogous art because each reference pertains to photosensitive materials and their uses. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the molar ratios of the structural units, as taught by Uno, in the method for forming a color filter disclosed by the combination of Saie and Komatsu because using the ratio of epoxy-containing structural units taught by Uno allows for the heat resistance or adhesiveness of the material to be increased while suppressing the dielectric constant of the resin (see Uno, paragraph 0040).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737      

/PETER L VAJDA/Primary Examiner, Art Unit 1737      
09/23/2022